Citation Nr: 9905870	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-27 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for additional disability to 
the left leg from amputation of the leg above the knee, as 
well as from residuals of the amputation, to include 
preclusion from being fitted with a comfortable prosthesis, 
resulting from medical and surgical treatment by the 
Department of Veterans Affairs provided between September 
1974 and March 1975.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, and appellant's sister


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1996 and April 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis.

The case returns to the Board following a September 1997 
remand to the RO regarding the claim for 38 U.S.C.A. § 1151 
disability compensation.  

The Board notes that in the April 1998 rating decision, the 
RO denied entitlement to service connection for tinnitus and 
denied an increased disability evaluation for bilateral 
hearing loss.  The veteran initially appealed the denial of 
each claim.  However, on the substantive appeal, he indicated 
that he sought to appeal only the issue of service connection 
for tinnitus.  Therefore, the hearing loss issue is not 
currently before the Board.

The issue of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 is addressed in the REMAND portion of 
the decision, below.    


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no competent medical evidence of a nexus between 
the veteran's tinnitus and his period of active military 
service or some incident thereof.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records were negative for any 
complaint or treatment of tinnitus in service.  The veteran 
separation document indicates that that veteran's period of 
foreign service was served in Europe.  There is no indication 
(other than the veteran's own statements) that he served any 
active duty in Vietnam.  His military occupational specialty 
was supply clerk.  

In a June 1981 rating decision, the RO granted service 
connection for bilateral high frequency hearing loss, which 
is currently rated as 0 percent disabling (noncompensable).  

In October 1997, the veteran submitted a claim for service 
connection for tinnitus.  He had ringing in his ears whenever 
his environment was quiet.  He was particularly bothered by 
the ringing in the morning.  He asserted that the tinnitus 
began with his hearing loss in service as a result of 
exposure to loud explosions.  

VA medical records were negative for report or treatment of 
tinnitus.  

In January 1998, the veteran was afforded a VA examination 
for evaluation of possible audiological disorders.  He 
indicated that he had tinnitus that began in service in 1973.  
He was exposed to much grenade and gun fire in Vietnam in 
1972 and 1973.  He denied having any specific ear injury or 
unusual infection.  During the audiological portion of the 
examination, the veteran described the tinnitus as high-
pitched, bilateral, and constant.  It was bothersome when 
trying to sleep.  Examination of the ear was wholly normal. 
Likewise, an audiogram of the ears revealed no evidence of 
tinnitus.

In his April 1998 notice of disagreement, the veteran related 
that his tinnitus was caused by acoustic trauma experienced 
in service.  He indicated that he was an infantryman while on 
active duty.  In the June 1998 substantive appeal, the 
veteran stated that he served in combat in Vietnam as an 
infantryman and was exposed to acoustic trauma from 
artillery, mortar rounds, and rockets, as well as other 
weapons.  He first experienced ringing in the ears in while 
in Vietnam from June 1971 to January 1972.  The ringing had 
become constant.  He denied exposure to loud noise since 
leaving Vietnam.   

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.     

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This provision 
does not establish a presumption of service connection, but 
eases the combat veteran's burden of demonstrating the 
occurrence of some inservice incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392; see 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995) (holding that § 
1154(b) relaxes the evidentiary standards as to the service 
incurrence requirement to ground a claim); accord Russo v. 
Brown, 9 Vet. App. 46, 50 (1996).   Therefore, "[s]ection 
1154(b) provides a factual basis upon which a determination 
can be made that a particular      . . . injury was incurred 
. . . in service but not a basis to link etiologically the 
[injury] in service to the current condition."  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996); Caluza, supra).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this case, the Board finds that the veteran's claim is not 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
The veteran claims that he suffered acoustic trauma in 
service, specifically during combat as an infantryman in 
Vietnam.  Generally, such statements must be accepted as true 
as this stage of evaluating a claim unless they are 
inherently incredible.  Robinette, 8 Vet. App. at 77-78; 
King, 5 Vet. App. at 21.  See Samuels v. West, 11 Vet. 
App. 433 (1998) (in claim for post-traumatic stress disorder, 
inherently incredible statements as to combat experiences 
need not be accepted as true for purposes of determining 
whether a claim is well grounded).  With respect to the 
assertions of Vietnam service, the Board finds them 
inherently incredible.  The veteran's separation document 
shows about 13 months of foreign service in Europe only and 
no award of a Vietnam Service Medal or Vietnam Campaign 
Medal.  His occupational specialty was supply clerk.  Service 
medical records show treatment in Fort Benning, Georgia, 
though January 1972.  The separation examination was 
performed in February 1973 in Germany.  Although the evidence 
does not support the assertion of noise exposure in combat, 
the veteran may have been otherwise exposed to noise, i.e. 
during basic training.  Thus, although the Board does not 
accept the statements as to combat, the Board will accept the 
basic assertion of noise exposure in service for purposes of 
determining whether the claim is well grounded.   

However, the claim is not well grounded as there is no 
competent medical evidence of a nexus between the tinnitus 
and service or some incident or injury in service.  Tinnitus 
may be a symptom of a variety of disease processes, may 
result from taking certain medications or experiencing 
certain types of trauma.  A medical opinion is required to 
determine the etiology of tinnitus.  In this case, only the 
veteran has opined that the tinnitus resulted from noise 
exposure in service.  However, the veteran is a lay person 
not trained in medicine.  He is therefore not competent to 
offer an opinion as to the etiology of the tinnitus.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.     

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for tinnitus.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  Therefore, the duty to assist is not triggered and 
VA has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1468; Grivois v. Brown, 5 Vet. App. 136, 
140 (1994).  If the veteran wishes to complete his 
application for service connection for tinnitus, he should 
submit competent medical evidence showing that he suffers 
from tinnitus that is in some way related to his period of 
active military service.  Robinette, 8 Vet. App. at 77-78.       


ORDER

Entitlement to service connection for tinnitus is denied.   


REMAND

The veteran seeks entitlement to disability compensation 
pursuant to 38 U.S.C.A. § 1151 for additional disability to 
the left leg from amputation of the leg above the knee, as 
well as from residuals of the amputation, to include 
preclusion from being fitted with a comfortable prosthesis, 
resulting from medical and surgical treatment by the 
Department of Veterans Affairs provided between September 
1974 and March 1975.  

In September 1997, the Board remanded the case to the RO for 
additional development, to include obtaining the complete 
clinical records from the veteran's hospitalization at the 
University of Missouri Medical Center (UMMC) from September 
1974 to December 1974.  A review of the claims folder reveals 
a January 1998 letter to UMMC seeking the specified records, 
as well as the original release completed by the veteran.  It 
is unclear whether the letter and release were ever in fact 
sent to UMMC.  In January 1998, the RO received from an 
unknown source copies of three operative reports from UMMC.  
The complete clinical records are not associated with the 
claims folder.  

In a recently decided case, the Court of Veterans Appeals 
(Court) held that a remand by the Court or the Board confers 
on the claimant, as a matter of law, the right to compliance 
with the remand orders.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Failure of the Board to insure compliance with 
remand instructions constitutes error and warrants the 
vacating of a subsequent Board decision. Id.    

Therefore, a remand is required to obtain the clinical 
records from UMMC in compliance with the Board's previous 
remand.  The Board notes that the previous remand also 
requested a VA examination and opinion as to the nature of 
the medical treatment provided by UMMC and VA based on the 
evidence of record.  If additional UMMC records are received, 
another opinion will be required.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  After obtaining the necessary 
release, the RO should obtain the 
complete clinical records from the 
University of Missouri Medical Center for 
the veteran's hospitalization from 
September 1974 to December 1974.  If such 
records are not available, a statement to 
that effect from the hospital must be 
associated with the claims folder.  Any 
records received should be associated 
with the claims folder.

2.  If such clinical records are 
obtained, the RO should request that the 
VA examiner who performed the April 1998 
examination review those records, as well 
as all other pertinent medical records in 
the claims folder and his previous 
opinion offered with the April 1998 
examination report.  The examiner is 
asked to further clarify his opinion as 
needed to comport with evidence contained 
in the UMMC clinical records.  If no 
change in the opinion is required as a 
result of consideration of the UMMC 
records, the examiner should so state.  

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to 
disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991) for 
additional disability to the left leg 
from amputation of the leg above the 
knee, as well as from residuals of the 
amputation, to include preclusion from 
being fitted with a comfortable 
prosthesis, resulting from medical and 
surgical treatment by the Department of 
Veterans Affairs provided between 
September 1974 and March 1975.  If the 
disposition remains unfavorable to the 
veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of the veteran's claim.  He is free to submit 
additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

